DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER NOTE
In view of the amendments and applicant's remarks filed on 06/17/2022 have been considered and are persuasive thereby claim objections and claim rejection under 112(b) are hereby withdrawn.

Allowable Subject Matter
	Claims 1-23 are allowed over prior art made of record, applicant’s amendment and for the reasons cited in the remarks filed on 06/17/2022.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1 and 12, for example: the light source and the detector are arranged on a different side of the scanner than the focal plane in which the at least one of the auxiliary detector and the auxiliary light source are arranged; the auxiliary detection aperture of the auxiliary detector arranged in the focal plane is scannable with a focal area of illumination light by operating the scanner and/or  a detection aperture is scannable with the auxiliary light that exits out of the auxiliary emission aperture of the auxiliary light source arranged in the focal plane by operating the scanner;  and such that these features are essential for recording the first and second intensity distributions using different settings of the scanner.
	Claims 1 and 12 have been allowed because they are believed to be both novel and nonobvious, for the reason that the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, make obvious, or suggest, at least to the skilled artisan. 
In the instant invention where, a method and an apparatus which allow for checking the confocality of a scanning and descanning microscope assembly without a complete laser-scanning microscope including the microscope assembly having to be present or a sample having to be measured with such a laser-scanning microscope. 
Further, the method is executable to check the microscope assembly with regard to the confocal arrangement of the opening of the pinhole with respect to the focal area into which the illumination light that is focused in the focal plane and to determine and to then correct any errors of the confocality by relative movements of the pinhole with respect to the light source.
Claims 2-11 and 13-23, which depend from either claim 1 or 12, are also allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
June 23, 2022